I am unable to agree with the conclusions of a majority of the court as expressed in the foregoing opinion. Without in any way questioning the general principles set forth therein, as to the proper relations between this court and the Superior Court, and as to the rules which should govern the judges of the Superior Court in granting new trials, I find language in the rescript of the judge who granted the new trial in this case which leads me to think that he unwarrantably trespassed upon the province of the jury. In discussing the testimony which was before the jury and admitted without objection or exception he says: "There were many disputed facts which had no direct bearing upon the real issues; for instance, whether or not George H. Heathcote, the son, was properly settling *Page 458 
his father's estate as administrator thereon; whether or not his sister was such a feeble-minded person that she was incapable of managing her own business affairs and ought to have a guardian or trustee; and whether or not the widow's share of the personal estate of her deceased husband should be devised by her in such a manner that a large proportion of it would pass to her three sisters instead of going to George H. Heathcote, the appellant; and whether or not the sisters were of such potent influence in the house of the deceased that they did not leave it when requested so to do several years before." . . . "I think that the consideration of the disputed facts which I have already referred to, and of the many other family matters which were developed in the testimony, were given undue weight by the jury and wrongfully affected their verdict. The testatrix was a refined, motherly, old lady, and she ought not to be deprived of her right to dispose of her property by her will, even if by its provisions a good proportion of it ultimately passes to her sisters, and therefore excludes her son as to this portion of her estate."
The questions submitted to the jury for special findings upon all the evidence, were whether the testatrix was unduly influenced when she executed her will on December 7, 1911, to which the jury answered, "Yes," and whether she had testamentary capacity at that time, to which the jury answered, "No," and the jury returned a general verdict that the instrument of that date was not the will of the testatrix. In view of the nature of these questions it seems to me that the judge seriously erred in what he said about the testimony as above quoted; it was certainly pertinent to the issues involved in the special findings to show all the family and business relations existing between the testatrix and her son, and the testatrix and her sisters, and what influence upon the mind of the testatrix was exercised to his injury by the reiteration of statements or suggestions that he was not acting honestly or fairly to her in the settlement of his father's estate; and the relations of testatrix *Page 459 
and her sisters, and their influence upon her and their opportunities of exercising that influence, taken in connection with the evidence as to her state of mind and general bodily and mental weakness and infirmity, were equally pertinent upon both questions. The jury were justified in considering all these things and in giving such weight to them as they thought them to be entitled to. It seems to me that the judge had no right to minimize this class of evidence, and that in doing so he seriously interfered with the province of the jury in their determination of the weight of the evidence; in my judgment the judge misled himself by this consideration into the belief that what was merely conflicting evidence, was in his view preponderant in favor of the appellee, because he practically eliminated, as of no probative force, evidence which was entitled to the most serious consideration.
While it is true that the evidence was conflicting, I think this was peculiarly a case where the weight of the evidence was for the jury upon all of the evidence before them; and that the judge erred in his view of the weight of the evidence as shown by his own words. There was evidence sufficient to sustain the verdict in all respects, and in my view the judge erred in granting a new trial.
VINCENT, J., concurs with PARKHURST, J.